386 U.S. 483 (1967)
CONNOR ET AL.
v.
JOHNSON, GOVERNOR OF MISSISSIPPI, ET AL.
No. 999.
Supreme Court of United States.
Decided March 27, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF MISSISSIPPI.
Carl Rachlin, Marvin M. Karpatkin, Arthur Kinoy, Melvin L. Wulf, Alvin J. Bronstein and Robert B. McKay for appellants.
Joe T. Patterson, Attorney General of Mississippi, and Martin R. McLendon, Assistant Attorney General, for appellees.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.
MR. JUSTICE DOUGLAS is of the opinion that probable jurisdiction should be noted and the case set down for argument.